Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	
	Response to Amendment
Applicant's argument, filed on August 09, 2022 has been entered and carefully considered. Claims 1 and 10 are amended. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed on 08/09/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wellington et al. (US 20160189007 A1) in view of Redden et al. (US 2018/0271015 A1) and further in view of Escher et al. (US 2015/0009328 A1).

Regarding claim 1, Wellington teaches a grain tailings elevator for a combine harvester([see in Fig. 4]- in fig. 4 is a side view of an example combine harvester including an example grain quality monitoring system) comprising:  an elevator housing having([para 0024]- bulk grain image source 24 comprises a camera mounted along a grain elevator of a harvester and/or a camera mounted along the tailings elevator of a harveste) an interior containing a conveyor arrangement configured to transport grain tailings through the elevator housing to a discharge outlet, the elevator housing having a side wall with a window to the interior of the elevator housing([para 0025]- a camera mounted or supported to capture images of bulk grain at other locations where bulk grain is conveyed or collected. For example, in one implementation, bulk grain image source 24 comprises a camera mounted along an elevator or conveyor, or along an internal grain collecting volume or tank, of a grain transport vehicle; [see also para 0055 ]); and  a camera having a camera housing containing an image sensor, the camera housing being mounted to the side wall of the elevator housing over the window with the image sensor in registration with the window ([see in fig. 4]-housing 236) over the window with the image sensor in registration with the window([see in fig. 5 and para 0063 and 0069]- As shown by FIG. 5, clean grain image source 294 comprises a side passage or bypass 300 along clean grain elevator or conveyor 233, wherein grain, including material other than grain, is siphoned, at a predetermined rate or proportion, across a bypass and across a camera for the capturing of images. In other implementations, clean grain image source 294 comprises a measuring chamber into which grain is filled intermittently and removed. As shown by FIG. 6, clean grain image source 294 additionally comprises bypass fill sensor 308, bypass motor controller 310 and camera 312. Fill sensor 308 comprises a sensor which outputs signals indicating the filling of the bypass 300 (shown in FIG. 5); in fig. 4, element 272b and 278 sensor with registration window).
However, Wellington does not explicitly disclose wherein the image sensor is trained on the  conveyor arrangement and configured to image the grain tailings transported by the  conveyor arrangement through the elevator housing.
In an analogous art, Redden teaches wherein the image sensor is trained on the  conveyor arrangement and configured to image the grain tailings transported by the  conveyor arrangement through the elevator housing([para 0066]- the tailings sensor 366 and the grain quality sensor 370 each include a digital camera configured to capture an image of a grain sample. In this case, the control system 130 or tailings sensor 366 can be configured to interpret the captured image and determine the quality of the grain sample). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Redden to the modified system of Wellington for controlling a combine harvester in a plant field using reinforcement learning methods [Redden; paragraph 0002].
However, the combination of Wellington and Redden don’t exclusively disclose wherein the image sensor is trained on the conveyor arrangement and configured to image the grain tailings transported by the conveyor arrangement through the elevator housing without the grain tailings being bypassed or offloaded from the conveyor arrangement.
In an analogous art, Escher discloses wherein the image sensor is trained on the conveyor arrangement and configured to image the grain tailings transported by the conveyor arrangement through the elevator housing([abstract]- an optical sensor device for recording image series of a continuous main crop stream, an evaluation device for ascertaining a portion of damaged grain; [para 0064-0065]) without the grain tailings being bypassed or offloaded from the conveyor arrangement([para 0026; 0060]- when only one part of the crop stream would be provided, via a junction, for pick up by the sensor device 3, the wall surface 33 formed by the transparent housing piece 32 preferably forms a section of a crop conveyor cross-section 38 through which substantially the entire crop stream of the harvesting machine passes. In other words, substantially the entire crop stream of the harvesting machine must pass through the crop conveyor cross-section 38, which is basically detectable by the sensor device 3 and can therefore be included in the image series). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Escher to the modified system of Wellington and Redden an agricultural harvesting machine having a control arrangement comprising an optical sensor device for recording image series of a continuous main crop stream, an evaluation device for ascertaining a portion of damaged grain and/or a portion of non-grain in the main crop stream on the basis of an image analysis of the recorded image series and a visualization device for displaying the portion of damaged grain and/or the portion of non-grain [Escher; para 0002].
Regarding claim 2, Wellington teaches wherein the camera is mounted to the side wall of the elevator housing within a distance from a bottom end of the elevator housing approximately one quarter of a length of the elevator housing([see in fig. 4-5]- bulk grain image source 24 comprises a camera mounted along a grain tank of a harvester and elevator or conveyor 233).
Regarding claim 3, Wellington teaches wherein a width of the window is equal to a width of the side wall([see in fig. 5]- side wall of the elevator and window they have approximately same width).
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 10 have been met in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.

Claims 4-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wellington in view of Redden and Escher as applied to claim 1 above and further in view of Schleusner; Bradley K (US 2018/0000011 A1; hereinafter as Bradley).

Regarding claim 4, the combination of Wellington, Redden and Escher don’t explicitly disclose wherein the conveyor arrangement includes a plurality of paddles coupled to a flexible member and spaced apart along a length of the elevator housing; and wherein each of the plurality of paddles has a front edge and a rear edge, the front edge being closer to the side wall of the elevator housing than the rear edge.
In an analogous art, Bradley teaches wherein the conveyor arrangement includes a plurality of paddles coupled to a flexible member and spaced apart along a length of the elevator housing([see in Fig. 4A]- in fig. 4A, illustrate that clean grain (or simply “grain”) 405 is delivered into the bottom of the clean grain elevator 400 by the clean grain auger 114. Paddles 403 mounted on a delivery conveyor 404); and wherein each of the plurality of paddles has a front edge and a rear edge, the front edge being closer to the side wall of the elevator housing than the rear edge([see in Fig. 1 and  4A]-the paddles 403 has front and rear edge and front is close to the housing 111 as shown in fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Bradley to the modified system of Wellington, Redden and Escher a method and system of automating the set up and adjustment of a combine or similar agricultural vehicle. [Bradley; paragraph 0002].
Regarding claim 5, Bradley teaches wherein the camera is trained on the conveyor arrangement so that the image sensor images the grain tailings carried by a top portion of the paddle between the front edge and the rear edge of each of the plurality of paddles as they move the grain tailings through the elevator housing to the discharge outlet([para 0017-0019]-in para 0019 discloses a method of estimating the mass of crop entering into a grain tank from a clean grain elevator on a harvesting machine is provided, comprising the steps of mounting at least one load sensor on an upper bearings of a conveyor belt moving grain through the clean grain elevator into the grain tank, using the load sensors to measure the load on the conveyor belt when no grain is present in the clean grain elevator, using the load sensors to measure the load on the conveyor belt when grain is moving through the clean grain elevator, and comparing the load with no grain present to the load when grain is present to determine the mass of crop moving through the clean grain elevator).
Regarding claim 6, Bradley teaches wherein the camera is mounted at an angle with respect to the side wall of the elevator housing such that full lengths of the front([see in fig. 2F and 4A-4B]-camera 222 mounted at an angle) and rear edges of each of the plurality of paddles falls within a field of view of the image sensor as the conveyor arrangement moves through the plurality of paddles through the elevator  housing([para 0188]- the crop mass sensor, and thus shown using the same reference number 506) to the side of the combine 500 instead of in front of the combine 500, the look-aside sensor 506 has an improved angle for sensing crop mass, as the broadcast energy 670 can be projected down on the crop material 610 at a steeper, more vertical angle, allowing better detection of crop material 610 versus trying to look out ahead of the combine 500).
Regarding claim 7, Bradley teaches wherein the camera is trained on the conveyor arrangement so that the image sensor images the grain tailings in suspension within the elevator housing as the plurality of paddles move the grain tailings through the elevator housing to the discharge outlet ([para 0017-0019]-in para 0019 discloses a method of estimating the mass of crop entering into a grain tank from a clean grain elevator on a harvesting machine is provided, comprising the steps of mounting at least one load sensor on an upper bearings of a conveyor belt moving grain through the clean grain elevator into the grain tank, using the load sensors to measure the load on the conveyor belt when no grain is present in the clean grain elevator, using the load sensors to measure the load on the conveyor belt when grain is moving through the clean grain elevator, and comparing the load with no grain present to the load when grain is present to determine the mass of crop moving through the clean grain elevator).
Regarding claim 8, Bradley teaches a sensor configured to sense the plurality of the paddles as they pass through the elevator housing([see in Fig. 1 and  4A-4B]-the paddles 403 has front and rear edge and front is close to the housing 111 as shown in fig. 1, sensor 403); wherein the sensor is operatively coupled to the camera to activate the image sensor after sensing one of the plurality of paddles([para 0122]-a camera and sensor 222; [para 0261 ]).
Regarding claim 9, Bradley teaches wherein the sensor is located adjacent to or within the camera housing; and wherein the sensor senses each of the plurality of paddles through the window in the side wall of the elevator housing([see in fig. 4A-4B]- shows in fig. 4B an alternate mounting location and system for the optical data capture sensor 222 (such as a grain quality sensor) of the present invention. The upper portion of a clean grain elevator 400 is shown, showing the paddles 403, grain 405, clean grain tank 110, and unloading auger 402. The yield sensor 401 and moisture sensor 122 shown in FIG. 4A).
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 17, Bradley teaches further including a control system including at least one processor and memory architecture for executing imaging  commands; wherein the control system is operatively connected to the camera to control the image sensor([0017 and 0106]- controls the inputs and outputs from the optical data capture sensor 222).
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 20, Bradley teaches wherein the control system is configured to store images captured by the image sensor into the memory and execute image processing algorithms to assess the content and quality of the grain tailings([para 0112;0121 and 0149]- In order for an “image-based” grain quality algorithm from the prior art to work, the “jigsaw puzzle” must first be completely assembled (representing the creation of an image) before those algorithms can work). 




	

	Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Loukili et al., US 2017/0112057  A1, discloses a system for evaluating agricultural material, such as an imaging system for evaluating samples of agricultural material.
2.	Brueckner et. al., US 2014/0050364  A1, discloses a method for the optical evaluation of harvested crop.
3.	Behnke et al. , US 2012/0004815 A1, discloses a device for detection and determination of a composition of a bulk material.
4.	Banks et al., US 20190274254 A1, discloses to tailings processors in the grain cleaning system of agricultural harvesters.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487